Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US Patent Application Publication No. 2018/0173168). With regard to Claim 1, Hasegawa discloses a time display apparatus (1) comprising: a display (62) that displays time; a first receiver (63) that receives a wireless signal containing information on a time zone corresponding to a destination from a transmitter provided in a moving object (Paragraph 0029); a second receiver (51) that receives a satellite signal from a positioning satellite to perform positioning and calculates position information (Paragraph 0021); and a processor (41, 52) that selectively executes a first process (Fig. 3) of setting time to be displayed on the display section based on the time zone information and a second process (Fig. 3) of setting the time to be displayed on .
With regard to Claim 2, Hasegawa discloses the transmitter, when stopping transmitting the wireless signal, transmits end information, which is information on an advance notice of the end of the transmission, as part of the wireless signal, and the processor determines that the predetermined condition has been satisfied in a case where the first reception section has acquired the end information (Fig. 3).
With regard to Claim 3, Hasegawa discloses the processor causing the second reception section to stop performing reception for the period (Fig. 3).
With regard to Claim 4, Hasegawa discloses the processor determining that the predetermined condition has been satisfied in a case where a position based on the position information falls within a positional range (Paragraph 0116) corresponding to the time zone information.
With regard to Claim 5, Hasegawa discloses the processor determining that the predetermined condition has been satisfied in a case where a position based on the position information falls within a positional range (Paragraph 0116) corresponding to the time zone information.
With regard to Claim 6, Hasegawa discloses the processor causing the display to display time based on the time zone information for the period (Fig. 3).
With regard to Claim 7, Hasegawa discloses the processor causing the display to display time based on the time zone information for the period (Fig. 3).
With regard to Claim 8, Hasegawa discloses the processor causing the display to display time based on the time zone information for the period (Fig. 3).
With regard to Claim 9, Hasegawa discloses the processor causing the display to display time based on the time zone information for the period (Fig. 3).
With regard to Claim 10, Hasegawa discloses a time correction method comprising: executing (Fig. 3), in a case where a first receiver (63) receives a wireless signal containing information on a time zone corresponding to a destination from a transmitter provided in a moving object (Paragraph 0029), a first process (Fig. 3) of setting time to be displayed on a display section (62) based on the time zone information; determining (Fig. 3) whether or not a predetermined condition is satisfied; and executing, even when a second receiver (51) receives a satellite signal from a positioning satellite (Paragraph 0021), no second process of setting the time to be displayed on the display section based on position information calculated based on positioning using the satellite signal for a period until the predetermined condition is satisfied (Fig. 3).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having receivers, processors and transmitters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833